DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 3/15/2021 is acknowledged.
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-3, 6-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US Publication No. 2019/0165038) in view of Chae et al (US Publication No.2019/0165037) and Chen et al (US Publication No. 2012/0061691).


    PNG
    media_image1.png
    332
    475
    media_image1.png
    Greyscale

Regarding claim 1, Chae ‘038 discloses a multi-junction LED Fig 34 comprising: a first light emitting structure  Fig 34, 223 formed on a substrate Fig 34, 251; a second light emitting structure Fig 34, 233 formed on the first light emitting structure Fig 34, 223; a common current spreading layer Fig 34, 229 formed between the first light emitting structure and the second light emitting structure ¶0378; an insulating layer Fig 34, 261 formed on the second light emitting structure; a third light emitting structure Fig 34, 243. Chae ‘038 discloses all the limitations except for the metal bonding formed between the LED structure and the insulation layer. 
	Whereas Chae ‘037 discloses a light emitting structure formed on the insulating layer ¶0506; and a metal bonding layer formed between the light emitting structure and the insulating layer ¶0506 to bond the light emitting structure to the insulating layer¶0506. Chae ‘038 and ‘037 are analogous art because they are directed to LED unit for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chae ‘038 because they are from the same field of 
	Whereas Chen discloses the use of eutectic bonding ¶0018. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the bonding method of Chae ‘038 and incorporate using eutectic bonding as an alternative attachment method so as to achieve a stronger bond between LED structures ¶0018.
	Regarding claim 2, Chae ‘037 in view of Chen discloses wherein the metal bonding layer has a eutectic metal alloy ¶0506.
Regarding claim 3, Chae ‘037 discloses wherein the eutectic metal alloy has Au-Ge alloy or Au-Sn alloy ¶0506.
Regarding claims 6-9, Chae 038, 037 and Chen disclose all the limitations but silent on the shape of the bonding layer. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, Chae ‘038 discloses further comprising: a first tunnel junction layer formed between the common current spreading layer and the first light Fig 34.
Regarding claim 11, Chae ‘038 discloses wherein the first light emitting structure has a first n-type semiconductor layer, a first active layer and a first p-type semiconductor layer that are sequentially deposited, wherein the second light emitting structure has a second p-type semiconductor layer, a second active layer and a second n-type semiconductor layer that are sequentially deposited, wherein the third light emitting structure has a third p-type semiconductor layer, a third active layer and a third n-type semiconductor layer that are sequentially deposited ¶0185.
Regarding claim 12, Chae ‘038 discloses wherein the LED has a first mesa structure in which upper layers of the first n-type semiconductor layer are removed to expose a part of an upper surface of the first n-type semiconductor layer, and a second mesa structure in which upper layers of the common current spreading layer are removed to expose a part of an upper surface of the common current spreading layer ¶0185-0187 Fig 34.
Regarding claim 19, Chae ‘038 discloses wherein the first light emitting structure emits blue light, the second light emitting structure emits green light, and third light emitting structure emits red light ¶0041. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the light emitted by the LED structure as a matter of design choice.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US Publication No. 2019/0165038) in view of Chae et al (US Publication .
	Regarding claims 4-5, Chae 038, 037 and Chen disclose all the limitations but silent on the weight ratio of the bonding layer. Whereas Harasaka discloses, wherein the Au in the Au-Ge alloy has a weight ratio ranging from 65 wt % to 80 wt % or wherein the Au in the Au-Sn alloy has weight ratio ranging from 70 wt % to 90 wt % ¶0114, 0168, 0211, 0212. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the weight ratio of the bonding layer and incorporate the teachings of Harasaka to improve bonding strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).


Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811